In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                            No. 16-1394V
                                         Filed: July 19, 2017
                                         Not to be Published


*************************
                        *
DON LEWIS,              *
                        *
     Petitioner,        *                                     Petitioner’s Motion for a
                        *                                     Decision Dismissing the Petition;
             v.         *                                     Insufficient Proof of Causation; Vaccine
                        *                                     Act Entitlement; Denial Without Hearing
SECRETARY OF HEALTH AND *
HUMAN SERVICES,         *
                        *
     Respondent.        *
                        *
*************************



                                                  DECISION

       On October 25, 2016, Don Lewis filed a Petition for Vaccine Compensation in the
National Vaccine Injury Compensation Program (“the Program”),1 alleging that he was injured
by a vaccine listed in the Vaccine Injury Table. See § 14. The information in the record,
however, does not show entitlement to an award under the Program.

       On July 19, 2017, Petitioner moved for a decision dismissing his petition,
acknowledging that he will be unable to prove he is entitled to compensation in the Program.

        To receive compensation under the Program, Petitioner must prove either 1) that
Petitioner suffered a “Table Injury” – i.e., an injury falling within the Vaccine Injury Table –
corresponding to one of Petitioner’s vaccinations, or 2) that Petitioner suffered an injury that was
actually caused by a vaccine. See §§ 300aa-13(a)(1)(A) and 300aa-11(c)(1). An examination of
the record did not uncover any evidence that Petitioner suffered a “Table Injury.” Further, the
record does not contain a medical expert’s opinion or any other persuasive evidence indicating
that Petitioner’s injury was vaccine-caused.


1
  The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100
Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-10 et seq. (hereinafter “Vaccine Act” or “the Act”). Hereafter,
individual section references will be to 42 U.S.C. § 300aa of the Act.
        Under the Act, the petitioner may not be given a Program award based solely on the
petitioner’s claims alone. Rather, the petition must be supported by either medical records or by
the opinion of a competent physician. § 300aa-13(a)(1). In this case, because there are
insufficient medical records supporting Petitioner’s claim, a medical opinion must be offered in
support. Petitioner, however, has offered no such opinion.

        Accordingly, it is clear from the record in this case that Petitioner has failed to
demonstrate either that Petitioner suffered a “Table Injury” or that Petitioner’s injury was
“actually caused” by a vaccination. Thus, this case is dismissed for insufficient proof. The
Clerk shall enter judgment accordingly.

IT IS SO ORDERED.


                                                    s/George L. Hastings, Jr.
                                                    George L. Hastings, Jr.
                                                    Special Master